DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-16, in the reply filed on 02/02/2021 is acknowledged.  The traversal is on the ground(s) that there is no lack of unity because a restriction requirement was not made in the national stage examination of the PCT application, and that based on MPEP section 803, there is no serious burden on the Examiner to examine the inventions together, even though the claims may be distinct or independent inventions. 
This is not found persuasive because the Examiner is not bound by the determinations made in the PCT.
Once the national stage application has been taken up by the examiner, prosecution proceeds in the same manner as for a domestic application with the exceptions that (A) the international filing date is the date to keep in mind when searching the prior art; and (B) unity of invention proceeds as under 37 CFR 1.475. 
The MPEP 1893.03(d) Unity of Invention clearly states “If the examiner finds that a national stage application lacks unity of invention under 1.475, the examiner may in an Office action require the application in the response to that action to elect the invention to which the claims shall be restriction”. The Examiner has provided a showing that the group of inventions 
In regards to the Applicant’s argument that there is no serious burden on the Examiner which is required by MPEP 803 for restriction, this is not found persuasive because determination of whether the Office may require restriction differs in national stage applications submitted under 35 U.S.C. 371 as compared to national applications filed under 35 U.S.C. 111(a). Restriction of national stage applications submitted under 35 U.S.C. 371 is based on unity of invention analysis whereas national stage applications filed under 35 U.S.C. 111(a) is based on independent and distinct analysis. While it is noted that under restriction practice based on independent and distinct analysis, if the search and examination of all the claims in an application can be made without serious burden, the examiner must examine them on the merits, even though they include claims to independent or distinct inventions, the present restriction is based on the application’s lack of unity of invention. If the Examiner finds that the application lacks unity of invention, the Examiner may require the applicant to elect the invention in which the claims shall be restricted. The Examiner has provided reasoning for the present application lacking unity of invention based on lack of a “special technical feature” and the Applicant has . 
The requirement is still deemed proper and is therefore made FINAL.

Status of the Claims
	Claims 1-20 are pending and are subject to this Office Action. Claims 17-20 are withdrawn as being directed to non-elected inventions. 

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 14-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nousiainen et al. (US 2016/0130509 A1).
In regards to claims 1-2 and 14-15, Nousiainen discloses a process for producing hydrocarbons comprising subjecting a feedstock to hydroprocessing, wherein the feedstock may comprise pyrolysis oil, one or more tall oil components or derivatives, and a fossil fuel derived hydrocarbon ([0027]; [0030]; [0031]; [0041]). Nousiainen discloses that tall oil comprises neutral components such as tall oil pitch, and therefore the disclosed one or more tall oil components or derivatives may be considered to encompass embodiments in which tall oil pitch is the tall oil component or derivative ([0022]; [0031]; [0033]). Tall oil pitch is a distillation residue from tall oil distillation as claimed by the Applicant (see claim 2). Each of the claimed feed components are disclosed by the prior art and are therefore considered anticipated by the prior art. Nousiainen further discloses that the hydroprocessing process may comprise hydrocracking which involves altering a molecular weight of the feed, hydrotreatment that removes heteroatoms from the feed, hydrogenation that alters the saturation of the feed, and hydrodewaxing that alters the structure of the feed ([0015]-[0021]; [0077]-[0081]). The hydroprocessing anticipates the processes recited in claims 14 and 15.
Alternatively, while Nousiainen does not appear to explicitly disclose a specific embodiment in which pyrolysis oil, one or more tall oil components or derivatives, and a fossil fuel derived hydrocarbon are used as the feed components, it would be obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to select any combination of disclosed feed materials with a reasonable expectation of success absent a showing of criticality and unexpected results of the claimed combination because this merely involves combining known feed materials, each of which is taught by the prior art to be useful, and the idea of combining them flows logically from their having been individually taught in the prior art. 

In regards to claim 16, Nousiainen discloses that the product from the hydroprocessing may be fractionated to recover a middle distillate fraction and a gasoline fraction ([0124]).

Claims 3-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nousiainen et al. (US 2016/0130509 A1).
In regards to claim 3, Nousiainen discloses that the feedstock may comprise a material of biological origin such as pyrolysis oil from any pyrolysis process ([0027]).
Nousiainen does not appear to explicitly disclose that the pyrolysis oil is derived from a cellulose-containing raw material.
However, since Nousiainen teaches that the pyrolysis oil is from any pyrolysis process and discloses pyrolysis of wood, a cellulose-containing raw material ([0027]; [0028]), it would be obvious for one of ordinary skill in the art to reasonably conclude that the pyrolysis oil disclosed by the prior art includes pyrolysis oils derived from a cellulose-containing raw material and is not limited to specific pyrolysis oils, and have a reasonable expectation of success in that the process would function in a satisfactory way with a pyrolysis oil from a cellulose-containing raw material, absent evidence to the contrary. 

In regards to claim 4, Nousiainen does not appear to explicitly disclose that the fossil fuel derived hydrocarbons are a pre-treated crude oil distillation fraction, a gas oil, a vacuum gas oil, a Fischer-Tropsch wax, or a mixture of at least two thereof. 
However, Nousiainen discloses that the suitable co-feed components include any fossil fuel derived hydrocarbons or cuts of them, paraffin waxes, and other synthetic oils generated as byproducts from petrochemical and chemical processes ([0041]). It would be obvious for one having ordinary skill in the art to reasonably conclude that the process of Nousiainen is not limited to any specific fossil fuel derived hydrocarbon and that any cut of hydrocarbons, which would necessarily include at least gas oil and vacuum gas oil, are suitable co-feeds. The Examiner notes that if the Applicant can establish criticality of using the claimed fossil-based feeds over the broad fossil fuel derived hydrocarbons disclosed by the prior art, then the rejection would be withdrawn. 

In regards to claim 5, Nousiainen does not appear to explicitly disclose a ratio of pyrolysis oil to tall oil distillation residue or tall oil pitch. 
However, Nousiainen teaches that a mixture of materials of biological origin may be used in the feedstock including pyrolysis oil and tall oil pitch, for example ([0027]; [0031]). Nousiainen is silent in regards to any restrictions regarding the amounts of each material and therefore would appear to reasonably suggest that any ratio of renewable materials would be suitable for the hydroprocessing process. Furthermore, it would be obvious for one of ordinary skill, when faced with a mixture, to select a 1:1 ratio, a ratio that falls within the presently claimed amount, motivated by common sense and in the absence of evidence of unexpected or surprising results. Having established that both renewable feeds are disclosed in the art, mixing equal parts of each renewable feed would be obvious for one having ordinary skill and common sense in the art without any specific hint or suggestion in a particular reference. Additionally, the claimed ratio ranges appear to cover practically all ratios as most of the ranges are unbounded in one direction or the other. Thus, there does not appear to evidence of criticality or unexpected results for using amounts that fall within the claimed ranges and it would be obvious for one of ordinary skill to reasonably try a 1:1 ratio that falls within the claimed ratios and expect similar results. 

In regards to claim 6, Nousiainen does not appear to explicitly disclose a total content of pyrolysis liquid and tall oil distillation residue. 
However, as discussed above, Nousiainen teaches that a mixture of materials of biological origin may be used in the feedstock including pyrolysis oil and tall oil pitch, for example ([0027]; [0031]) and furthermore that a fossil fuel derived hydrocarbon or cut can be used as a co-feed ([0041]). Nousiainen is silent in regards to any restrictions regarding the amounts of each material and therefore would appear to reasonably suggest that any amount and ratio of materials would be suitable for the process. Given that the prior art teaches the claimed three components, it would be obvious for one having ordinary skill in the art to mix equal parts of each component, selecting a 1:1:1 ratio of components, which results in a total content of pyrolysis liquid and distillation residue of approximately 66 wt% of the whole feed, and falls within the claimed range of 1 to 80 wt%, as this merely involves selecting a common sense ratio of components that are equally suitable as feed components for the process. 

In regards to claim 7, Nousiainen does not appear to explicitly disclose a total content of pyrolysis liquid, tall oil distillation residue and fossil-based feed.
However, as discussed above, Nousiainen teaches that a mixture of materials of biological origin may be used in the feedstock including pyrolysis oil and tall oil pitch, for example ([0027]; [0031]) and furthermore that a fossil fuel derived hydrocarbon or cut can be used as a co-feed ([0041]). Nousiainen is silent in regards to any restrictions regarding the amounts of each material and therefore would appear to reasonably suggest that any amount and ratio of materials would be suitable for the process. In embodiments in which the feed only consists of the pyrolysis oil, tall oil pitch and fossil-fuel feed, it would be obvious to one of ordinary skill in the art that the total content of the three components would be 100 wt% of the feedstock. 

In regards to claim 8, Nousiainen does not appear to explicitly disclose a ratio of pyrolysis oil to fossil-based feed. 
However, Nousiainen teaches pyrolysis oil and a co-feed fossil fuel derived hydrocarbon or cut may be used as discussed above ([0027]; [0041]). Nousiainen is silent in regards to any restrictions regarding the amounts of each material and therefore would appear to reasonably suggest that any ratio of renewable material to co-feed would be suitable for the hydroprocessing process. Furthermore, it would be obvious for one of ordinary skill, when faced with a mixture, to select a 1:1 ratio, a ratio that falls within the presently claimed amount, motivated by common sense and in the absence of evidence of unexpected or surprising results. Having established that both pyrolysis oil and fossil fuel derived cuts are disclosed in the art, mixing equal parts of each renewable feed would be obvious for one having ordinary skill and common sense in the art without any specific hint or suggestion in a particular reference. Additionally, the claimed ratio ranges appear to cover practically all ratios as most of the ranges are unbounded in one direction or the other. Thus, there does not appear to evidence of criticality or unexpected results for using amounts that fall within the claimed ranges and it would be obvious for one of ordinary skill to reasonably try a 1:1 ratio that falls within the claimed ratios and expect similar results. 

In regards to claims 9-11, Nousiainen does not disclose introducing the feedstock components into a reactor using different feed lines, same feed lines, or a combination of different and same feed lines for various feedstock components. 
However, the claims cover every embodiment for introducing the feedstock components to the reactor including introducing each of the components in separate feeding lines (claim 9), introducing at least two of the three components in the same feeding line (claim 10), and introducing specifically the PL and the distillation residue in the same feed line while introducing the fossil-based feed using a different feed line (claim 11).
Therefore, the order and manner of introducing feed components into the reactor does not appear to be critical or provide any unexpected results, and it would be obvious for one of ordinary skill to add the feed components in any combination of different or same feed lines, without any expectation of unexpected results. Furthermore, it has been held that selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04 IV C. As such, it would be obvious for one of ordinary skill to add the feed components separately or together in different or the same feed line(s) in the process of Nousiainen, absent evidence to the contrary. 

In regards to claim 12, Nousiainen teaches that the renewable materials may be a mixture ([0027]) and therefore reasonably suggests that the pyrolysis oil and tall oil pitch, both of which are renewable materials, may be mixed to form the feedstock mixture and then subsequently introducing into the hydroprocessing reactor. Although Nousiainen is silent in regards to mixing a mixing vessel, it would have been obvious for one having ordinary skill in the art that mixing of the feedstock components to form a feedstock mixture would occur in a mixing vessel, absence evidence to the contrary. 

In regards to claim 13, Nousiainen does not appear to explicitly disclose individually introducing a part of one or both of the PL and the distillation residue using separate feeding lines. 
Similarly as discussed above, the order and manner of introducing feed components into the reactor does not appear to be critical or provide any unexpected results, and it would be obvious for one of ordinary skill to add the feed components in any combination of different or same feed lines, without any expectation of unexpected results. Furthermore, it has been held that selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results. See MPEP 2144.04 IV C. As such, it would be obvious for one of ordinary skill to add a part of one or both of the pyrolysis oil and distillation residue separately in different feed line(s) in the process of Nousiainen in the absence of new or unexpected results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP Y LOUIE whose telephone number is (571)270-1241.  The examiner can normally be reached on M-F 9am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IN SUK BULLOCK can be reached on (571)272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772